DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 06/21/2022.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 8 and 14 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
				Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

			Response to Arguments/Remarks
6. 	Applicant’s arguments/Remarks (pages 10-11) with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Gibbens (US 2014/0109055) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Breternitz (US 2014/0047342). Please see the rejection under 35 U.S.C. 103 for details.
 
Claim Objections
7.	a) Objections towards Claims 9-13 are withdrawn in light of the amendment.
	b) Claim 18 is objected to because of the following informalities:  
		Claim 18 recites “…obfuscation of previously displayed information a change to a name of a variable …” which should be “…obfuscation of previously displayed information, a change to a name of a variable …”
Appropriate correction is required.

				Claim Interpretation
8.	There appears to have limited support in the instant application specification (hereinafter Specification) for “previously obscured information” recited in the independent claims 1, 8, 14. The Specification merely mentions “changing information visibility” in [0037] and “a display of previously obscured information” in [claims 4, 11] without providing any details. In light of limited support in the Specification, the recited “an alteration to the selected operation that causes a display of previously obscured information” is interpreted as “a user operation to undo, reverse or revert a previous parameter selection” via a user interface.

					Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	 Claims 1-20 are rejected under 35 U.S.C. 103  as being unpatentable over Gibbens et al. (US 2014/0109055, PTO-892 of 03/18/2022; hereinafter Gibbens) and  further in view of Breternitz et al. (US 2014/0047342; hereinafter Breternitz).
	Regarding claim 1, Gibbens teaches A method comprising: 
	determining by a computing device, based on a selection of an operation that is displayed by a screen of a user interface and available in a microservices environment, a configurable computer-executable file (Fig. 4B & [0051], choose to modify/edit a stored custom action enabled test case 315 or base test type 435 in Fig. 4B, i.e., the recited “a selection of an operation” is to edit a stored custom action enabled test case 315 which is “a configurable computer-executable file determined by a computing device” shown in Fig. 4D-4F; Fig. 4D & [0054]-[0055], user can create a custom action, and/or edit a custom action and subsequently every test case that uses the custom action is updated, user can also create and/or edit a test case; [0056], a custom action can be included in multiple test cases, the exemplified Custom Editors is in a microservices environment that is consistent with [0003] of the instant application specification); 
	Gibbens suggests receiving, via the user interface, an alteration to the selected operation that causes a display of previously obscured information ([0075], multiple changes/alterations on the selected-for-edit case file 315 in [0051] can be applied to actions 421, subjects 422 and values 423 by selecting from a corresponding list, e.g., a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, one of the recited “alteration” to the selected-for-edit case file 315 is to re-select a previously selected information but obscured by the current selection information in line 425 of Fig. 4D or Fig. 4C, the re-selection can be done from a pre-defined set of choices in the corresponding list, e.g. list 424 in Fig. 4D; [0055], user can edit an existing custom action); 
	updating, based at least in part on the display of the previously obscured information, a segment of computer-executable code in the configurable computer-executable file([0055] & [0075], users can edit every custom action enabled test case  that incorporates a particular custom action by editing only the particular custom action, the edited custom action will be stored, the edited custom action includes the display of a previously selected but obscured information via re-selection from a list as discussed above; [0080], a stored custom test action can be executed whenever being selected to run, thus, a custom test action is a segment of computer executable code in the configurable computer-executable file; [0048]-[0049], user can run custom action enabled cases/workflows and custom actions); and 
	updating, based on the updated segment of the computer-executable code, one or more workflows, wherein the updated one or more workflows are available to a plurality of applications in the microservices environment([0046]-[0047], one custom action or updated custom action may be used in a plurality of custom action enabled test cases and/or libraries, i.e. updated workflows, a single library may be used for products/applications and/or instances of a software item; [0055], users can edit every custom action enabled test case  that incorporates a particular custom action by editing only the particular custom action; [0048]-[0049], user can run custom action enabled cases/workflows and custom actions; Fig. 4B & [0051], the workflows/test-cases are available to a plurality of application in the microservices environment such as API test, SDK tests, software product test and user interface tests).
	Although Gibbens suggests “receiving, via the user interface, an alteration to the selected operation that causes a display of previously obscured information” ([0075], re-select a previously selected information but obscured by the current selection information in line 425 of Fig. 4D or Fig. 4C from list 424 of Fig. 4D, see detailed discussion above), the prior art of Breternitz can be relied upon for an explicit teaching of the alteration. 
	Breternitz is directed toward a method and system for configuring a computing system ([abstract]). Breternitz teaches an user interface for facilitating the configuration of operational parameters of the Hadoop workload container ([0040]). Breternitz also teaches the workload container module including a selectable code module the when executed is operative to coordinate execution of a workload based on the operational parameters ([0097]). Breternitz further provides an example of a workload container configuration interface (Fig. 19 & [0115]). Specifically, Breternitz teaches the limitation of receiving, via the user interface, an alteration to the selected operation that causes a display of previously obscured information (Fig. 19 & [0116], Input 388 allows a user to reverse or "undo" a previous selection or parameter change, and input 390 allows a user to reset the values provided in fields 374, 378, and 380 to the default settings).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Gibbens to include the features in Breternitz to achieve the claim limitation.  One would be motivated to make such a combination in order to reverse or undo a previous selection or parameter changes (Breternitz: [0116] & Fig. 19; Gibbens: [0055], users can edit every custom action enabled test case).
	Note: as stated in Claim Interpretation section above, there appears to have limited support in the Specification for “previously obscured information” recited in the claim (Specification: [0037], “changing information visibility”; [claims 4, 11], “a display of previously obscured information”). There is also a lack of description in the Specification on how exactly “an alteration to the selected operation that causes a display of previously obscured information” is implemented. In light of the deficiency, the recited “an alteration to the selected operation that causes a display of previously obscured information” is interpreted as “a user operation to undo, reverse or revert a previous parameter selection” via a user interface. Applicant is encouraged to recite features from the Specification to set apart from the features illustrated in Gibbens in view of Breternitz or to provide more specific support in the Specification if a narrower interpretation is desired.

Regarding claim 2, Gibbens/Breternitz teaches The method of clam 1. Gibbens, in view of Fig. 19 & [0116] of Breternitz, also teaches the limitation wherein updating the segment of computer-executable code comprises generating an additional segment of computer-executable code without receiving additional user-authored code (Gibbens: [0055], users can edit every custom action enabled test case that incorporates a particular custom action by editing only the particular custom action, adding to and/or removing actions from the test case; when an edit operation involves a Revert or Undo in Breternitz, deleted action may be revived by the Undo operation, additional segment of computer-executable code can be part of the computer-executable code update;  [0079], custom actions can be added into a test case, e.g. from Fig. 4A to Fig. 4C from “Protect Test” and Fig. 4F; [0048]-[0049] & [0053] & [0176]-[0177], user can run custom action enabled cases/workflows and custom actions, each addition of a custom action is an addition of an executable code segment, novice/non-programmer write custom action in natural language; [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, list 424 is not user-authored code but selectable list provided by the system).

Regarding claim 3, Gibbens/Breternitz teaches The method of clam 1. Gibbens also teaches the limitation further comprising receiving an initial field of information used in performing the selected operation ([0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, subjects list or values list is “initial field” information in [0049] & [0054]; [0038], entry of parameters into fields).

Regarding claim 4, Gibbens/Breternitz teaches The method of claim I. Gibbens, in view of Fig. 19 & [0116] of Breternitz, also teaches the limitation further comprising causing, based at least in part on the display of the previously obscured information, at least one of a change to a contact method, a change to a delivery method, obfuscation of previously displayed information, a change to a name of a variable, or a change to a field of information (Gibbens: [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, subjects list or values list is a “field of information” list and changing a subject is changing a name of a variable  in [0049] & [0054]; [0055], modify a name of a custom action; [0038], entry of parameters into fields; Breternitz: Undo and set to default may involve “obfuscation of previously displayed information”, a change to a name of a variable or a change to a field of information in Fig. 19).

Regarding claim 5, Gibbens/Breternitz teaches The method of clam 1. Gibbens also teaches the limitation further comprising publishing the updated segment of the computer-executable code to a code repository for subsequent access by additional microservice applications ([0046]-[0047], updated/edited custom action may be stored/published and used in a plurality of custom action enabled test cases and/or libraries, a single library may be used for products/applications and/or instances of a software item; [0048]-[0049], user can run/execute custom action enabled cases and custom actions).

Regarding claim 6, Gibbens/Breternitz teaches The method of clam 1. Gibbens also teaches the limitation wherein the configurable computer-executable file is programmed in a programming language that is at least partially human-readable ([0048] & [0053],  novice/non-programmer write custom action & test case in natural language; [0048]-[0049], user can run/execute custom action enabled cases and custom actions; [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, list 424 is human-readable).

Regarding claim 7, Gibbens/Breternitz teaches The method of clam 1. Gibbens also teaches the limitation wherein the updated segment of the computer-executable code comprises one or more of: Simple Object Access protocol (SOAP) service calls, Oracle database calls, SQL database calls, Representational state transfer (RESTful) application programming interface (API) calls, T-SYS mainframe emulator communications, third-party data source communications, or scheduler calls (Fig. 4B & [0051], updated custom action or test case in [0055] for testing websites and web services is mapped to “third-party data source communications” via internet in [0044],  custom actions or test cases for API testing are mapped to “scheduler calls” which is consistent with [0024] of the instant application specification).

Regarding claim 8, claim 8 is directed to a product with instructions to perform the method of claim 1. Claim 8 is rejected with the same rationale as claim 1.

Regarding claim 9, claim 9 is directed to a product with instructions to perform the method of claim 2. Claim 9 is rejected with the same rationale as claim 2.

Regarding claim 10, claim 10 is directed to a product with instructions to perform the method of claim 3. Claim 10 is rejected with the same rationale as claim 3.

Regarding claim 11, claim 11 is directed to a product with instructions to perform the method of claim 4. Claim 11 is rejected with the same rationale as claim 4.

Regarding claim 12, Gibbens/Breternitz teaches The non-transitory computer-readable medium of claim 8. Gibbens also teaches the operations further comprising publishing the updated segment of the computer-executable code to a code repository for subsequent access by additional microservice applications ([0046]-[0047], updated/edited custom action may be stored/published and used in a plurality of custom action enabled test cases and/or libraries, a single library may be used for products/applications and/or instances of a software item; [0048]-[0049], user can run/execute custom action enabled cases and custom actions), wherein the configurable computer-executable file is programmed in a programming language that is at least partially human-readable([0048] & [0053],  novice/non-programmer write custom action & test case in natural language; [0048]-[0049], user can run/execute custom action enabled cases and custom actions; [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, list 424 is human-readable).

Regarding claim 13, claim 13 is directed to a product with instructions to perform the method of claim 7. Claim 13 is rejected with the same rationale as claim 7.

Regarding claim 14, claim 14 is directed to a system comprising: a memory; and a processor (Gibbens: [0041] & [0072], processor & memory) configured to execute operations from the memory to perform the method of claim 1. Claim 14 is rejected with the same rationale as claim 1.

Regarding claim 15, Gibbens/Breternitz teaches The system of claim 14. Gibbens, in view of Fig. 19 & [0116] of Breternitz, teaches the operations further comprising: 
receiving an initial field of information used in performing the selected operation (Gibbens: [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, subjects list or values list is “initial field” information in [0049] & [0054]; [0038], entry of parameters into fields); and 
the updating the segment of computer-executable code comprises generating an additional segment of computer-executable code without receiving additional user-authored code (Gibbens: [0055], users can edit every custom action enabled test case that incorporates a particular custom action by editing only the particular custom action, adding actions to and/or removing actions from the test case; when an edit operation involves a Revert or Undo in Breternitz, deleted action may be revived by the Undo operation, additional segment of computer-executable code can be part of the computer-executable code update;  [0079], custom actions can be added into a test case, e.g. from Fig. 4A to Fig. 4C from “Protect Test”; Fig. 4F; [0048]-[0049] & [0053] & [0176]-[0177], user can run custom action enabled cases/workflows and custom actions, each addition of a custom action is an addition of an executable code segment, novice/non-programmer write custom action in natural language; [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, list 424 is not user-authored code).

Regarding claim 16, Gibbens/Breternitz teaches The system of claim 15. Gibbens, in view of Fig. 19 & [0116] of Breternitz, teaches the limitation wherein the generating the additional segment of the computer-executable code comprises altering the computer-executable code via the user interface (Gibbens: [0055], users can edit every custom action enabled test case that incorporates a particular custom action by editing only the particular custom action; when an edit operation involves a Revert or Undo in Breternitz, deleted action may be revived by the Undo operation, additional segment of computer-executable code can be part of the computer-executable code update after the Undo operation via the user interface; [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in the user interface of Fig. 4D to create or edit an executable custom action in line 425 or a multi-lines executable custom action test case in Fig. 4C, edit includes “add” from Fig. 4A to Fig. 4C; [0055], custom action Editor and test case GUI; [0049], run/execute custom action or test case).

Regarding claim 17, Gibbens/Breternitz teaches The system of claim 16. Gibbens and Breternitz also teaches the limitation wherein the altering the computer-executable code via the user interface comprises performing one or more of a drag-and-drop operation, a double-click operation, a right-click operation, a left-click operation (Gibbens: Fig. 4F & [0057], left-click operation to select an item from auto-completion 460 options; [0189], click), a drop-down menu selection (Gibbens: Fig. 4D, selection from action list that is a drop-down menu like in Fig. 4B, to edit custom action or test case in [0055]), a list add/remove operation, a hover operation, a highlighting operation, or a button-selection operation (Breternitz:  Fig. 19 & [0116], select Reverse or other buttons).

Regarding claim 18, claim 18 is directed to the system to perform the method of claim 4. Claim 18 is rejected with the same rationale as claim 4.

Regarding claim 19, Gibbens/Breternitz teaches The system of claim 14. Gibbens also teaches the operations further comprising publishing the updated segment of the computer-executable code to a code repository for subsequent access by additional microservice applications ([0046]-[0047], updated/edited custom action may be stored/published and used in a plurality of custom action enabled test cases and/or libraries, a single library may be used for products/applications and/or instances of a software item; [0048]-[0049], user can run/execute custom action enabled cases and custom actions), wherein the configurable computer-executable file is programmed in a programming language that is at least partially human-readable([0048] & [0053],  novice/non-programmer write custom action & test case in natural language; [0048]-[0049], user can run/execute custom action enabled cases and custom actions; [0075], actions 421, subjects 422 and values 423 may be chosen from a list 424 in Fig. 4D to create or edit a custom action in line 425 or a multi-lines custom action test case in Fig. 4C, list 424 is human-readable).

Regarding claim 20, claim 20 is directed to the system to perform the method of claim 7. Claim 20 is rejected with the same rationale as claim 7.

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Underseth (US 2021/0294732; Effective Filing Date of 03/19/2020), Fig. 3A & [0044] & [0058], user can define a test file with selectable options and parameters to a segment of computer-executable code, e.g., whether to turn on a gadget display on a dashboard during the human tester execution; see test result when turnon-gadget is defined by user in a test file and run by a human tester in Fig. 4A; [0045]-[0046], sample executable workflow code, i.e., automation descriptor that can be configured and maintained by the user interface of the test manager 100 in Figs. 1-2, for turnon-gadget.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179